Citation Nr: 0910675	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of cold-
weather injury in both feet.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1975 
to June 1987. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

As support of his claims, the Veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in November 2008.  The transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been received to reopen a previously denied claim for service 
connection for residuals of cold-weather injury in both feet 
in an August 2002 rating decision.  It notified the Veteran 
of the denial and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence regarding residuals of cold-
weather injury in both feet, received since the August 2002 
rating decision, is either cumulative or redundant of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The RO denied service connection for hypertension in a 
July 1994 rating decision.  It notified the Veteran of the 
denial and of his appellate rights, but he did not initiate 
an appeal.

4.  The additional evidence regarding hypertension, received 
since the July 1994 rating decision, is either cumulative or 
redundant of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.

5.  There is no evidence of tinea pedis or other skin 
disorder in either foot during service or for many years 
thereafter.

6.  There is no competent medical evidence of a link between 
the Veteran's tinea pedis and his military service.

7.  There is no evidence of a cervical spine disorder during 
service or within one year after discharge from service, or 
for many years thereafter.

8.  There is no probative medical evidence suggesting a link 
between the Veteran's current cervical spine disorder and his 
military service.

9.  There is no evidence of tinnitus in either ear in service 
or for many years thereafter. 

10.  There is no probative medical evidence suggesting a link 
between the Veteran's tinnitus and his military service.






CONCLUSIONS OF LAW

1.  The July 1994 and August 2002 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
July 1994 and August 2002 decisions to reopen the claims for 
service connection for residuals of cold-weather injury in 
both feet and hypertension.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).   

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in June 2004, August 
2004, and November 2004.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his service-
connection claims, (2) informing the veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
June 2004 and August 2004 VCAA notice letters are compliant 
with the recent United States Court of Appeals for Veterans 
Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as they sufficiently explained the bases of the prior 
denials (i.e., the deficiencies in the evidence when the 
claim was previously considered).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the veteran's 
service treatment records (STRs) and VA treatment records.  
Further, the veteran and his representative have submitted 
statements in support of his claims.  The Veteran also 
provided testimony at a November 2008 Travel Board hearing.  
Additionally, the Veteran was provided with a VA audiology 
examination in January 2005.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's alleged cervical spine disorder 
and his tinea pedis; however, such an examination is 
unnecessary in this case.  In this regard, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, the evidence reflects neither 
a cervical spine disability in service nor a presumptive 
disability within one year of discharge from service.  There 
is also no evidence of tinea pedis in service or for many 
years thereafter.  Further, there is no medical evidence 
indicating a link between any current spine or foot disorder 
on appeal and service, or the continuity of symptomatology of 
disability since service.  Thus, the second and third 
elements of McLendon are not met and a VA examination to 
establish a nexus is not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The veteran's claim to reopen a previously denied claim for 
service connection for residuals of cold-weather injury in 
both feet and for hypertension was received in December 2003.  
Therefore, the amended regulations are applicable.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Residuals of Cold-Weather Injury in Both Feet

The Board now turns to analysis of the evidence concerning 
the veteran's claim to reopen a previously denied claim for 
service connection for residuals of cold-weather injury in 
both feet.  In an August 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim for service 
connection for residuals of cold-weather injury in both feet.  
The RO notified the veteran of that decision and apprised him 
of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Evidence of record at the time of the August 2002 rating 
decision consisted of the Veteran's original claim 
application, his STRs, and a VA examination report dated in 
June 1994.

The additional evidence received since the August 2002 rating 
decision consists of the aforementioned VA examination report 
dated in June 1994, treatment records dated from February 
2004 to April 2008, and a Travel Board hearing transcript 
dated in November 2008.

The Board finds that a copy of the VA examination report 
dated in June 1994 is a duplicate of evidence of record at 
the time of the August 2002 rating decision by the RO.  
Therefore, this report is not new and cannot form the basis 
to reopen the claim.

With respect to the additional treatment records dated from 
February 2004 to April 2008 and the veteran's testimony at a 
November 2008 Travel Board hearing, they are both cumulative 
of evidence that was previously of record.  In this regard, 
the veteran's VA treatment records and hearing testimony 
merely repeat and summarize his contentions that his current 
bilateral foot disorder was incurred during service as the 
result of frostbite, and his assertions of symptoms that he 
experiences.  Cumulative or redundant evidence is not new.  
38 C.F.R. § 3.156(a).  Where, as here, the determinative 
issue is one of medical diagnosis, competent medical evidence 
is required.  Lay assertions are insufficient to reopen a 
claim under 
38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

Further, the Board also finds that the additional treatment 
records dated from February 2004 to April 2008 and the 
veteran's testimony at a November 2008 Travel Board hearing 
do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, the additional evidence does not 
show complaints of, diagnosis of, or treatment for, frostbite 
in the feet or residuals of frostbite in the feet during 
service; these records merely indicate treatment for current 
residuals of cold-weather injury in both feet and complaints 
of symptoms, but do not support a finding that the veteran's 
current bilateral foot disorder was incurred in service 
decades earlier.  

Accordingly, the Board finds new and material evidence to 
reopen the claim for service connection for residuals of 
cold-weather injury in both feet has not been received.  The 
claim is not reopened.  38 U.S.C.A.  § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Hypertension

The Board now turns to analysis of the evidence concerning 
the Veteran's claim to reopen a previously denied claim for 
hypertension.  The RO originally denied service connection 
for this disorder in a July 1994 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans, 
9 Vet. App. at 273 (emphasis added).  

The RO denied service connection for hypertension in the 
aforementioned July 1994 rating decision because the evidence 
did not reveal complaints of, diagnosis of, or treatment for, 
any signs or symptoms of hypertension during service or 
within one year after discharge from service.  

The RO denied service connection for hypertension in its 
February 2005 rating decision because it found that no new 
and material evidence had been submitted that demonstrated 
complaints of, diagnosis of, or treatment for, hypertension 
during service or within one year after discharge from 
service.

Evidence of record at the time of the July 1994 rating 
decision consisted of the veteran's original claim 
application, his STRs, and a VA examination report dated in 
June 1994.

The additional evidence received since the July 1994 rating 
decision consists of the aforementioned VA examination report 
dated in June 1994, treatment records dated from February 
2004 to April 2008, and a Travel Board hearing transcript 
dated in November 2008.

The Board finds that a copy of the VA examination report 
dated in June 1994 is a duplicate of evidence of record at 
the time of the July 1994 rating decision by the RO.  
Therefore, this report is not new and cannot form the basis 
to reopen the claim.

With respect to the additional treatment records dated from 
February 2004 to April 2008 and the veteran's testimony at a 
November 2008 Travel Board hearing, they are both cumulative 
of evidence that was previously of record.  In this regard, 
the Veteran's VA treatment records and hearing testimony 
merely repeat and summarize his contentions that he has 
current hypertension that was incurred during service, and 
his assertions of high blood pressure.  Cumulative or 
redundant evidence is not new.  38 C.F.R. § 3.156(a).  Where, 
as here, the determinative issue is one of medical diagnosis, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C.A. § 5108; 
Moray, 5 Vet. App. at 214.  See also Routen, 10 Vet. App. at 
186 ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Indeed, in the Routen 
decision, the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108." 

The Board also finds that the additional treatment records 
dated from February 2004 to April 2008 and the Veteran's 
testimony at a November 2008 Travel Board hearing do not 
relate to an unestablished fact necessary to substantiate the 
claim and do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Particularly, the additional evidence does not 
show complaints of, diagnosis of, or treatment for, 
hypertension during service or within one year after 
discharge from service; these records merely indicate 
normotensive blood pressure readings during VA treatment 
sessions for other unrelated disorders and reiterate the 
veteran's assertions of hypertension that was incurred in 
service, but do not support a finding that the veteran has 
current hypertension that was incurred in service or within 
one year after discharge from service.  

Accordingly, the Board finds new and material evidence to 
reopen the claim for service connection for hypertension has 
not been received.  The claim is not reopened.  38 U.S.C.A.  
§ 5108.  Moreover, inasmuch as the veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Tinea Pedis

In this case, the Veteran contends that his tinea pedis was 
incurred in service, after he experienced frostbite in his 
feet.  See Travel Board hearing transcript dated in November 
2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination report dated in June 
1994 reflects a diagnosis of tinea pedis.  See VA examination 
report dated in June 1994.  Furthermore, a VA problem list 
dated in May 2004 and a VA treatment record dated in 
September 2004 indicated that the Veteran has tinea pedis.  
VA treatment records dated in April 2007, July 2007, and 
January 2008 also showed treatment for the disorder.  Thus, 
there is sufficient evidence of current tinea pedis.  
Consequently, the determinative issue is whether the 
Veteran's tinea pedis is somehow attributable to the 
veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In-service, the veteran's STRs are negative of any evidence 
of diagnosis of, or treatment for, tinea pedis or other skin 
disorders of the feet, even though the Veteran asserts that 
he has experienced symptoms of tinea pedis since service.  
See Travel Board hearing transcript dated in November 2008.  
Significantly, the veteran's separation examination dated in 
January 1987 did not indicate reports or findings of tinea 
pedis in either foot.  His STRs, as a whole, are silent as to 
evidence of any tinea pedis during service.  38 C.F.R. § 
3.303(b).  However, the Board acknowledges the Veteran is at 
least competent to report symptoms of tinea pedis during his 
military service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

Post-service, prior to the June 1994 VA examination report 
indicating a diagnosis of tinea pedis, VA treatment records 
are entirely absent of any mention or complaints of the 
veteran's tinea pedis or other problems with his feet until 
May 2004, more than 15 years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has determined that such a lapse of 
time is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1332 (Fed. Cir. 2000).  It follows, therefore, that the 
Board finds no evidence of non-chronic tinea pedis in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current tinea pedis and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, none of the VA treatment records alludes 
to any connection between the Veteran's current tinea pedis 
and his military service.  See, e.g., VA treatment records 
dated in May 2004, September 2004, April 2007, and July 2007.  
As a whole, post-service medical records are silent on the 
etiology of the veteran's tinea pedis and its connection to 
service.  Since there is no contrary medical examination of 
record, the Board finds that these treatment records are 
entitled to great probative weight and provide negative 
evidence against the claim.    

Finally, the Board acknowledges that the Veteran is competent 
to state that he has experienced symptoms of tinea pedis over 
time; however, he is not competent to render an opinion as to 
the medical etiology of his bilateral foot disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, although the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Cervical Spine Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for service connection for a cervical spine 
disorder, which the Veteran asserts he incurred in service 
when he slipped and fell off a tank.  See Travel Board 
hearing transcript dated in November 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an X-ray taken of the Veteran's 
cervical spine in April 2007 showed small osteophytes 
anteriorly at C4-C5 and C5-C6 and some mild facet spurring.  
See VA treatment record dated in April 2007.  Concerning this 
finding, the formation of osteophytes is deemed to be one of 
the diagnostic symptoms of degenerative arthritis.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part III, Subpart 
iv, Chapter 4, Section A, Topic 5, Block b.  Thus, there is 
evidence that the Veteran may have the early stages of 
arthritis in his cervical spine, providing sufficient 
evidence of current cervical spine disorder.  Consequently, 
the determinative issue is whether the Veteran's cervical 
spine disorder is somehow attributable to the veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

However, a review of the Veteran's STRs reveals no evidence 
whatsoever of complaints, treatment, or diagnosis of a 
cervical spine disorder, including arthritis, during his 
years of active service.  Moreover, although the veteran 
reported in his January 1987 separation examination a history 
of recurrent back pain, there was no clinical finding of any 
problems or disorders of his back during the examination.  In 
this regard, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Thus, the Board must find that the STRs, 
as a whole, provide negative evidence against this claim, as 
they show neither complaints nor evidence of a cervical spine 
disorder in service.  However, the Board acknowledges the 
Veteran is at least competent to report symptoms of back pain 
during his military service.  See also 38 C.F.R. § 
3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, VA treatment records indicate that the Veteran 
first complained of, and received treatment for, upper back 
pain in February 2004, more than 15 years after his discharge 
from service.  The Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000).  It follows, therefore, 
that the Board finds no evidence of arthritis or other 
chronic disease within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for arthritis is not for application.  38 
U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  
Additionally, the Board finds no evidence of non-chronic 
cervical spine disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current cervical spine 
disorder and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, none of the VA treatment 
records alludes to any connection between the veteran's 
current cervical spine and his military service.  See, e.g., 
VA treatment records dated in February 2004, February 2007, 
April 2007, July 2007, and January 2008.  Furthermore, during 
VA treatment of his back in February 2004, the Veteran 
reported that his upper back pain began after a post-service 
injury in 1993, a report that provides evidence of an 
intercurrent cause for his current cervical spine disorder 
under 38 C.F.R. § 3.303(b).  As a whole, post-service medical 
records are silent on the etiology of the Veteran's current 
cervical spine disorder and its connection to service.  Since 
there is no contrary medical examination of record, the Board 
finds that these treatment records are entitled to great 
probative weight and provide negative evidence against the 
claim.    

Finally, the Board acknowledges that the Veteran is competent 
to state that he has experienced back pain over time; 
however, he is not competent to render an opinion as to the 
medical etiology of his cervical spine disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Tinnitus

The Board now turns to analysis of the Veteran's claim for 
service connection for tinnitus, which he asserts began in 
service as the result of exposure to loud noises as an 
operator of tanks.  See Travel Board hearing transcript dated 
in November 2008.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a January 2005 VA audiologist indicated that the 
Veteran reported constant tinnitus bilaterally and provided a 
medical nexus opinion regarding the Veteran's tinnitus.  
Thus, there is sufficient evidence of current tinnitus.      

However, a review of the Veteran's STRs reveals no evidence 
whatsoever of complaints, treatment, or diagnosis of tinnitus 
in either ear during his years of active service.  Moreover, 
service entrance and separation examinations dated in October 
1975 and January 1987, respectively, indicated no reports or 
findings of tinnitus.  Thus, the Board must find that the 
STRs, as a whole, provide negative evidence against this 
claim, as they show neither complaints nor evidence of 
tinnitus.  However, the Board acknowledges the Veteran is at 
least competent to report symptoms of tinnitus during his 
military service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

Post-service, VA treatment records are entirely absent of any 
mention or complaints of the veteran's tinnitus.  Thus, 
although he is competent to report symptoms of tinnitus that 
have worsened since service, the Veteran's lay statements as 
to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of tinnitus after discharge.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  It follows, therefore, 
that the Board finds no evidence of non-chronic tinnitus in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's reported tinnitus and his 
active military service, although the January 2005 VA 
examiner associated the Veteran's tinnitus with a mild high-
frequency hearing loss in the right ear and indicated that 
the tinnitus "is more likely than not attributable to 
military noise exposure," the Board finds that, in light of 
the lack of evidence of complaints of, and treatment for, 
tinnitus in service and post-service, and in light of the 
fact that the January 2005 VA examiner provided no basis for 
his nexus opinion regarding the Veteran's tinnitus and his 
military service, his medical nexus opinion is of limited 
probative weight.  See VA examination report dated January 
2005.  In this regard, in assessing evidence, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

Thus, the Board finds that the January 2005 VA examiner's 
medical nexus opinion regarding the Veteran's tinnitus and 
military service is entitled to limited probative weight.  

Finally, the Board acknowledges that the Veteran is competent 
to state that he has experienced tinnitus over time; however, 
he is not competent to render an opinion as to the medical 
etiology of his condition, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As no new and material evidence has been received, the claim 
for service connection for residuals of cold-weather injury 
in both feet is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for hypertension is not reopened.  The 
appeal is denied.

Service connection for tinea pedis is denied.

Service connection for a cervical spine disorder is denied.

Service connection for tinnitus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


